DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 14-40 are allowed.
The following is an examiner’s statement of reasons for allowance: 

With regard to claim 14, Gillespie teaches, as shown in figures 1-3 and taught in column 2 line 47 - column 3 line 17: “A plug connector system, comprising: a plug connector (SFP transceiver described in column 2 line 47 - column 3 line 17) that includes (1) at least one electrical terminal (described in column 2 lines 47-53), (2) a plug connector housing (housing of the SFP transceiver) that houses the at least one electrical terminal, and (3) a sheet-metal shield 100; a housing 200… the housing 200 having an opening 201 having a first inner wall (outer wall of 201 in figure 1), wherein at least a portion of the sheet-metal shield 100 projects into the opening 201; and a ring 20 having a second inner wall (inner wall of 20 in figure 1) and being disposed in the opening 201; wherein an outer wall (outer wall of 20 in figure 1) of the ring 20 electrically contacts the first inner wall of the opening 201, and an outer wall (outer wall of 100 in figure 1) of the sheet-metal shield 100 electrically contacts the second inner wall of the ring 20”.

	Claims 15-24 and 29-40 include all the limitations of claim 14 and are therefore also allowable.

With regard to claim 25, Gillespie teaches, as shown in figures 1-3 and taught in column 2 line 47 - column 3 line 17: “A method for manufacturing a plug connector system, the method comprising the following steps: furnishing a housing 200 having an opening 201, the opening 201 having a first inner wall (outer wall of 201 in figure 1); furnishing a ring 20 having an outer wall (outer wall of 20 in figure 1) and a second inner wall (inner wall of 20 in figure 1); disposing the ring 20 in the opening 201 in such a way that the outer wall of the ring 20 electrically contacts the first inner wall of the opening 201; furnishing a plug connector (SFP transceiver described in column 2 line 47 - column 3 line 17) that includes (1) at least one electrical terminal, (2) a plug connector housing (housing of the SFP transceiver)  that houses the at least one electrical terminal, and (3) a sheet-metal shield 100… and an outer wall (outer wall of 100 in figure 1) of the sheet-metal shield 100 electrically contacts the second inner wall of the ring 20”.
Gillespie does not teach: “disposing the plug connector on the housing in such a way that: at least a portion of the sheet-metal shield projects into the openings”, when combined with the rest of the limitations of claim 25.  The prior art of record does not anticipate or render obvious all the limitations of claim 25.  Claim 25 is therefore allowable.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277. The examiner can normally be reached M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/JUSTIN M KRATT/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831